DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed April 14, 2022.
Terminal Disclaimer
3.	The terminal disclaimer filed on April 3, 2013 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
4.	Claims 18-37 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of methods and point of sale systems of automatic product identification, wherein two-dimensional codes are used for identification, the identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 18-37 of the present claimed invention. Specifically, prior art fails to teach the claimed method of automatic product identification, the method executing within a processor, and comprising obtaining a first detection result from a first recognition unit, the first recognition unit configured to detect a digital payload from a two-dimensional code in which the digital payload is encoded within an image captured of a first object in a view volume of a scanner; obtaining a second detection result from a second recognition unit, the second recognition unit configured to detect a digital payload from a one-dimensional barcode within an image captured of the first object; determining presence of a conflict among the two-dimensional and one-dimensional code by proximity of the two-dimensional code to the one-dimensional barcode in time or location on the first object; and determining data extracted from the two-dimensional code or the one-dimensional barcode to provide to a POS system based on the determining of the presence of the conflict. Prior art additionally fails to teach the claimed point of sale system for automatic recognition of objects, the system comprising: at least one processor in communication with an imager and plural recognition units; the at least one processor configured to execute a controller process, the controller process comprising instructions executed by the at least one processor to obtain detection results from the plural recognition units based on at least one frame captured by the imager of at least one object in a view volume of the imager; wherein the detection results include a first identifier from a one-dimensional barcode and a second identifier in a two-dimensional code, each detected from a first object by different types of recognition units; determine presence of a conflict among the two-dimensional and one-dimensional code by proximity of the two-dimensional code to the one-dimensional barcode in time or location on the first object; and determine data extracted from the two-dimensional code or the one-dimensional barcode to provide to a POS system based on the determining of the presence of the conflict. Lastly, prior art fails to specifically teach the claimed non-transitory computer readable medium on which is stored instructions, which when executed on a processor, perform the acts of: obtaining a first detection result from a first recognition unit, the first recognition unit configured to detect a digital payload from a two-dimensional code in which the digital payload is encoded within an image captured of a first object in a view volume of a scanner; obtaining a second detection result from a second recognition unit, the second recognition unit configured to detect a digital payload from a one-dimensional barcode within an image captured of the first object; determining presence of a conflict among the two-dimensional and one-dimensional code by proximity of the two-dimensional code to the one-dimensional barcode in time or location on the first object; and determining data extracted from the two-dimensional code or the one-dimensional barcode to provide to a POS system based on the determining of the presence of the conflict. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
May 6, 2022